Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered October 29, 2004, convicting defendant, after a nonjury trial, of robbery in the second degree (two counts) and *373possession of burglar’s tools (three counts), and sentencing him, as a second violent felony offender, to an aggregate term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence supports the conclusion that defendant used force to retain property after stealing it, and thus committed robbery. With stolen merchandise concealed on his person, defendant sprayed pepper spray at store security guards who approached him, and exhorted his accomplice, who was also in possession of stolen property, to flee the scene. Defendant’s continued retention of the merchandise during the struggle further supports an inference that this use of force was for the purpose of overcoming resistance to his retention of the property (see e.g. People v McMahon, 279 AD2d 272 [2001], lv denied 96 NY2d 803 [2001]; People v Thomas, 226 AD2d 120 [1996], lv denied 88 NY2d 886 [1996]). Although defendant addresses only the sufficiency and not the weight of the evidence, his principal argument is that the trier of fact should have credited his testimony that he used the spray only to protect his accomplice from being injured by the security guards. However, there is no basis for disturbing the court’s credibility determinations. Concur—Buckley, P.J., Tom, Mazzarelli, Williams and McGuire, JJ.